COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        Hani Hafiz Ibrahim Qutiefan v. Lubna Abdelziz Safi a/k/a
                            Lubna Aziz Safi

Appellate case number:      01-18-00425-CV

Trial court case number:    13-DCV-206211

Trial court:                505th District Court of Fort Bend County


       Appellant, Hani Hafiz Ibrahim Qutiefan, has filed a third motion for extension of
time to file a motion for rehearing. See TEX. R. APP. P. 49.1, 49.8. Appellant’s motion for
rehearing was initially due on August 20, 2021. Appellant filed two motions requesting an
extension of two years in which to file a motion for rehearing. The Court granted these
motions in part by extending appellant’s time to file a motion for rehearing by thirty days
each time. The Court’s last order warned appellant that no further extensions would be
granted. Appellee Lubna Abdelziz Safi a/k/a Lubna Aziz Safi has filed a response in
opposition to appellant’s request.
       Accordingly, the Court denies appellant’s motion to extend time to file a motion for
rehearing.

       It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court


Date: December 30, 2021